UNCLASSIFIEDIIFOR PUBLIC RELEASE



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
                                                                  FiJed with Classificd
                                               )              Infonnation Security Officer
MUKHTAR VARIA NAJI
AL W ARAFI (ISN 117), 	
                                               )
                                               )
                                                           CISO     2/'t2tZ;Z
                                               )           Date           9/llll
               Petitioner, 	                   )
                                               )
       v. 	                                    )     Civil Action No. 09-2368 (RCL)
                                               )
BARACK OBAMA, et al.,                          )
                                               )
               Respondents.                    )
                                               )

                               MEMORANDUM OPINION

       This case is before the Court on remand from the United States Court of Appeals

for the District of Columbia Circuit. The Court is to consider only one issue here-

whether petitioner was permanently and exclusively engaged as a medic within the

meaning of Article 24 of the First Geneva Convention and § 3-1S(b)(1}-(2) of Army

Regulation 190-8. Upon consideration of the parties' briefs on remand, the replies

thereto, the applicable law, and the entire record herein, the Court will GRANT

respondents' Renewed Motion on Remand for Judgment on the Record and DENY

petitioner's petition for a writ of habeas corpus.

       I.      PROCEDURAL BACKGROUND

       On March 24, 2010, this Court denied petitioner Mukhtar Al Warafi's habeas

petition. Based on its review of the evidence as a whole, the Court concluded that

petitioner was more likely than not part of the Taliban at the time of his capture. See

Unclassified Mem. Op. 12-19 [16]. In reaching this conclusion, the Court found that

petitioner "more likely than not served as a medic on an as needed basis within the



                                   8MiUtI!iT/:SP1WFWllff                              1

                       UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                       UNCLASSIFIEDIIFOR PUBLIC RELEASE 




command structure of the Taliban." ld. at 16. Petitioner argued in the alternative that

even if he was part of the Taliban, he is not detainable because he was permanently and

exclusively engaged as a medic under Article 24 of the First Geneva Convention. The

Court rejected that argument under § 5 of the Military Commissions Act, which provides

that "[n]o person may invoke the Geneva Conventions ... as a source of rights" in a

habeas proceeding. ld at 19 (citing Pub. L. No. 109-366, § 5, 120 Stat. 2600, 2631

(codified at 28 U.S.C. § 2241 Note)). The Court thus held that its determination that

petitioner was more likely than not part of the Taliban ended its inquiry into whether

petitioner's detention is lawful.

       On February 22, 2011, the Court of Appeals affirmed this Court's holding that

petitioner was more likely than not part of the Taliban at the time of his capture.

Judgment 1 [39]. The Court of Appeals noted, however. that the Court "did not explicitly

address whether Al Warafi was permanently and exclusively medical personnel within

the meaning of Article 24 of the First Geneva Convention and Army Regulation 190-8, §

3-15(b)(1}-(2), assuming arguendo their applicability." ld The Court of Appeals was

uncertain whether the Court's conclusion that petitioner more likely than not served as a

medic on an as needed basis "was tantamount to finding that Al Warafi served only as

auxiliary medioal personnel within the meaning of Article 25 of the Convention," or

whether that conclusion related only to the Court's determination that At Warafi was part

of the Taliban. ld. at 2. The Court of Appeals thus remanded the case to this Court to

"consider (or reconsider) Al Warafi's argument that he was permanently and exclusively

engaged as a medic and to make a finding on this issue." ld. On August 26,2011, having

received the parties' briefs and reply briefs, this Court held a merits hearing on the issue.



                                    8'@l!MiJ"jlIf8'8I\H                                     2

                       UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                       UNCLASSIFJEDIIFOR PUBLIC RELEASE 




       II.     RELEVANT FACTUAL BACKGROUND

       A. Evidence Previously Submitted to the Court

       The Court need not provide a complete factual background here, as such

information can be found in its Memorandum Opinion denying petitioner's habeas

petition. See Unclassified Mem. Op. 2-6 [16]. For the narrow purposes of this opinion, it

suffices to restate the relevant factual findings that the Court made in determining that

petitioner was more likely than not part of the Taliban. The Court of Appeals has

affirmed these findings, and thus they are the law of the case.

       After weighing the evidence in the record-namely, reliable statements that

petitioner himself made to his interrogators-the Court found that petitioner more likely

than not traveled to Afghanistan for the purpose of fighting with the Taliban against the

Northern Alliance. Id at 3, 13-14. The Court further found that petitioner went to the

Khoja Khar line--the front line where the Taliban was fighting the Northern Alliance­

with the help of officials at a Taliban center in Quetta, Pakistan. Id at 14-15. On the

basis of the record, the Court concluded that petitioner more likely than not went to the

front line to fight against the Northern Alliance and that he more likely than not received

weapons training there. Id The Court also found, however, that "petitioner likely did not

engage in combat in Afghanistan." !d. at 15; see also id. at 4 (stating that petitioner

received weapons training but did not engage in any active combat).

       The Court then found that petitioner, after spending one to two weeks on the front

line, volunteered for medic training when a superior asked for volunteers. Id. at 4, 16-17.

The Court found, and respondents did not dispute, that petitioner worked in two clinics

run by Dr. Abdullah Aziz, a Saudi doctor. Id. at 16. Petitioner was first transferred to a



                                                                                         3

                      UNCLASSIFIEDIIFOR PUBLIC RELEASE 

clinic in Dastareshi, located approximately twenty miles from the Khoja Khar line, for

first aid training. Id. at 4,16-17. Dr. Aziz taught petitioner how to clean wounds, draw

blood, and recognize the symptoms of malaria. Id at 4. Petitioner remained there for

approximately twenty-five days and treated six to seven sick or wounded Taliban fighters

per day. Id. When the Northern Alliance advanced toward the Khoja Khar line, he was

transferred to Dr. Aziz's clinic in Konduz. Id at 4, 17. After one month of treating

Taliban fighters there, petitioner left to work at a hospital because the area in which the

clinic was located had become too dangerous as the Northern Alliance advanced toward

Konduz.ld at 4-5.

        In making the above findings, the Court considered petitioner's argument that he

immediately went to work for Dr. Aziz in Konduz upon arriving in Afghanistan.

Petitioner claimed that he then worked at the Dastereshi clinic before returning to the

Konduz clinic. Id. at 16. The Court rejected these assertions, finding them contrary to

petitioner's prior reliable statement that he had been stationed on the Khoja Khar line

before serving in a clinic. Id.

        In November 2001, the Taliban agreed to surrender to coalition forces. Id. at 5,

18. As part of the surrender, petitioner's Taliban commander, Thakker, negotiated a safe

passage from Konduz to Kandahar via Mazar-e-Sharif for the troops under his command.

Id. at 5, 18. The Court found that both petitioner and Dr. Aziz were with Thakker's troops

when they were captured by the Northern Alliance outside of Mazar-e-Sharif. Id. at 5, 18.

Petitioner was captured with a weapon, which he was forced to surrender, and transported

to Qala-i-Jangi prison with Thakker's troops. Id. at 18. On the basis of the record, the




                                  81ii!@M'flJlffepeMf                                    4

                        UNCLASSIFIEDIIFOR PUBLIC RELEASE
                           UNCLASSIFIEOIIFOR PUBLIC RELEASE 




Court concluded that petitioner more likely than not went to surrender at Mazar-e-Sharif

on Thakker's orders.ld. at 19.

         B. Additional Evidence on Remand

         Pursuant to the Court's scheduling order on remand, the parties have submitted

additional evidence on the issue of whether petitioner served as permanent and exclusive

medical personnel within the meaning of Article 24 of the First Geneva Convention.

Petitioner has produced a declaration-his second declaration in this case-in which he

states: "Starting before American bombing in Afghanistan and continuing until I was

captured and taken to Mazer-e-Sharif, I was a full-time medical worker under the

supervision of a Saudi doctor, Dr. Abdul Aziz." Pees Br. on Remand Ex. R ("Second

Decl."). Petitioner claims that he "performed no military duties and had no military

responsibilities" during this period. Id. He states that he "worked with Dr. Aziz from

early morning to the afternoon every day," except that he "stopped at noon on Thursdays

and did not work on Fridays." Id. Petitioner further states that he lived with Dr. Aziz

while working under his supervision in Konduz in a house that was "next to the clinic ...

so it was convenient to go to and from work." Id I

         The government has produced, among other documents, the declaration o f .



                                           See Resp'ts Renewed Mot., Additional Ex. 1




I Petitioner notes that Dr. Aziz, "[tJhe person in the best position to describe his medical work," was killed
by the Northern Alliance in November 2001 after petitioner and Dr. Aziz surrendered. Pet. Br. on Remand
6; see also Unclassified Mem. Op. 5 [16].

                                                                                                           5

                           UNCLASSIFIEOIIFOR PUBLIC RELEASE 

                      UNCLASSIFIEDIIFOR PUBLIC RELEASE 





       III.   LEGAL FRAMEWORK

       The President has authority under the Authorization for Use of Military Force

(AUMF), Pub. L. lO7-40, § 2(a), 115. Stat. 224 (2002), to detain individuals who were

part of or substantially supported al-Qaeda, the Taliban, or associated forces engaged in



                                 SE:CltE:'tVIN8F8ltPf                                  6

                     UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                       UNCLASSIFIEDIIFOR PUBLIC RELEASE 




hostilities against the United States or its coalition partners. Ai-Bihan; v. Obama, 590

F.3d 866,873-74 (D.C. Cir. 2010). As the government conceded on appeal, its detention

authority under the AUMF is infonned by the laws of war. See Resp'ts Renewed Mot. 12

n.7, 23. For the purposes of this proceeding, the relevant provisions of the First Geneva

Convention and Anny Regulation 190-8, both of which bar the detention of certain

medical workers, are outlined below.

       A. The First Geneva Convention

       The First Geneva Convention governs, among other things, the treatment and

protection of military medical personneL See Geneva Convention for the Amelioration of

the Condition of the Wounded and Sick in Anned Forces in the Field (Aug. 12, 1949), 6

U.S.T. 3114 ("First Geneva Convention"). It protects two distinct categories of military

medical personnel, defined respectively in Articles 24 and 25. Article 24 personnel are

"[mJedica1 personnel exclusively engaged in the search for, or the collection, transport or

treatment of the wounded or sick, or in the prevention of disease, [and] staff exclusively

engaged in the administration of medical units and establishments." fd art. 24 (emphasis

added). The Convention provides that such personnel "shall be respected and protected in

all circumstances." fd Under Article 28, "[p]ersonnel designated in Article[] 24 ... shall

be retained only in so far as the state of health ... and the number of prisoners of war

require." fd. art. 28. If Article 24 personnel are not needed to take care of prisoners of

war, they "shall be returned to the Party to the conflict to whom they belong. as soon as a

road is open for their return and military requirements penn it." fd. art. 30.

       It is precisely because Article 24 personnel are assigned exclusively to medical

duties that they are afforded "special immunity, even on the battlefield." First Geneva



                                                                                         7

                       UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                       UNCLASSIFIEDIIFOR PUBLIC RELEASE 




Convention Commentary (hGC Commentary") 219 (InC I Comm. of Red Cross).

Although "[i]t is for each power to decide the composition of its Medical Services and to

say who shall be employed in it," only those who are exclusively engaged in the

provision of medical services are "assured of protection." Id. at 218. "The words

'exclusively engaged' indicate that the assignment must be permanent," which-as

discussed below-"is not the case in Article 2S dealing with auxiliary personneL" Id at

219. Indeed, "to enjoy immunity, [Article 24 personnel] must naturally abstain from any

form of participation-even indirect-in hostile acts." ld at 221. The protection to which

they are entitled "ceases ifthey are used to commit acts 'harmful to the enemy.'" [d.

       The Commentary to the Convention provides that Article 24 personnel "are to be

furnished with the means of proving their identity provided for in Article 40." GC

Commentary 218. Article 40, in tum, sets forth the manner in which a military authority

must identifY Article 24 personnel. Specifically, such personnel "shall wear, affixed to

the left arm, a water-resistant armlet bearing the distinctive emblem, issued and stamped

by the military authority." First Geneva Convention, art. 40 (emphasis added). Such

personnel "shall also carry a special identity card bearing the distinctive emblem." Id

(emphasis added). These materials are intended to distinguish Article 24 personnel,

providing them with security during hostilities and enabling them to prove their protected

status if captured. See GC Commentary 312-15.

       The Convention and its Commentary describe a number of criteria regarding the

armlet and identity card that a military authority must provide to Article 24 personnel. As

to the armlet, "[w]hat is above all essential is to ensure the 'bonafides' of the wearer." Id

at 310. Accordingly, the "armlet will have no protective value, and cannot be lawfully



                                                                                           8

                       UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 




worn, unless it has been stamped and issued by the military authority. This time the

condition is an essential one, admitting of no exception." ld. at 311. The official stamp

"show[s] that the armlet has been issued by, and on the responsibility of, the military

authority," and is thus intended to "prevent abuses" by those not entitled to Article 24

status. ld. The Commentary further provides, however, that the "armlet is not in itself

sufficient to establish the status of the wearer. If he falls into enemy hands, he must be

able to prove that he is entitled to wear it." Id. at 312 (emphasis added). Accordingly, a

"special identity card is . . . necessary" to put a detained individual "in a position to

prove that he is a member of the medical or religious personnel, in order that he may

enjoy the status accorded to him under the Convention." [d. (emphasis added). Article 40

describes the required features of this card-namely, that the card "shall state in what

capacity [the individual] is entitled to the protection of the present Convention." First

Geneva Convention, art. 40. Additionally, the card "shaH be embossed with the stamp of

the military authority." [d. This "condition imposed by the Convention is the most

important [because] . . .       Lilt   is this stamp which makes the card, like the armlet,

authentic." GC Commentary 315.

        Article 25 personnel2-or "auxiliary medical personnel"-are those "[m]embers

of the armed forces specially trained for employment, should the need arise, as hospital

orderlies, nurses or auxiliary stretcher-bearers, in the search for or the collection,

transport or treatment of the wounded and sick." First Geneva Convention, art. 25

(emphasis added). In contrast to Article 24 personnel, who are "permanent staff ...

employed exclusively on medical duties," Article 25 personnel are "only employed for


2The question of whether petitioner qualifies as Article 25 personnel is not before the Court, as he has
never claimed such status.

                                                                                                     9

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 

part of their time on such duties." GC Commentary 221. Such personnel "are, when

necessary-that is to say, occasionally--used by their officers" to care for the wounded.

ld (emphasis added). They are otherwise available to be "assigned to other military

duties" for the remainder of their time. ld Article 25 personnel are thus considered

"semi·combatant [and] semi·medical." ld at 223. While Article 24 personnel receive

protection under the Convention at all times, Article 25 personnel receive protection only

if "they are carrying out [medical] duties at the time when they come into contact with

the enemy or fall into his hands." First Geneva Convention, art. 25.

       B. Army Regulation 190-8, § 3-15

       United States Army Regulation 190-8, § 3-15 describes those enemy personnel

who are eligible to be certified as "retained personnel"-that is, personnel who "will be

retained only insofar as the state of health ... and the number of [enemy prisoners of

war] require. Persons whose retention is not required will be repatriated as soon as

military requirements permit." Army Regulation 190-8, §§ 3-15(b), (w). Two categories

of medical personnel are eligible to be certified as retained personnel:

               (1) Medical personnel who are members of the medical services of their
                   armed forces.
               (2) Medical personnel who are exclusively engaged in:
                   (a) The search for 	or the collection, transport, or treatment of the
                       wounded or sick.
                   (b) The prevention of disease.
                   (c) Staffs 	 exclusively engaged in administering medical units and
                       establishments.

ld. § 3-15(b)(1 )-(2) (emphasis added). Individuals who are entitled to retained status

"should have on their person at the time of capture a special identity card attesting to

their status . .. [that] state[s] in what capacity the bearer is entitled to the protection" of




                                   8tS@fttS"fJlffepeIUf 	                                    to
                       UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 




the Geneva Conventions. fd § 3-15(a) (emphasis added). This requirement applies to

both categ?ries of medical personnel described above. See id. § 3-15(a)-(b).

        As the government notes, Army Regulation 190-8 merely constitutes the

Executive Branch's implementation the 1949 Geneva Conventions. See fd. § 1-1(b). It

provides the "policy, procedures, and responsibilities" for the treatment of enemy

personnel in the custody of the U.S. Armed Forces, id. § 1-1(a), and expressly states that

"[i]n the event of conflicts or discrepancies between this regulation and the Geneva

Conventions, the provisions of the Geneva Conventions take precedence." ld. § 1-1 (b)(4).

        IV.      DISCUSSION

        As noted above, this Court previously held that § 5 of the Military Commissions

Act bars petitioner from invoking the Geneva Conventions as an independent source of

rights in his habeas proceeding. But per the Court of Appeals' instruction, the Court is to

assume for purposes of this remand proceeding that Article 24 of the First Geneva

Convention and Army Regulation 190-8 apply. Respondents, while taking no position on

the extent to which the Geneva Conventions inform the AUMF, see Resp'ts Renewed

Mot. 24,29, argue that petitioner has not shown that he was permanently and exclusively

engaged as a medic within the meaning of Article 24.3 Petitioner argues to the contrary,

and thus contends that Article 24 and Army Regulation 190-8, § 3-15(b)(1)-(2) render his

detention unlawful. Petitioner relies on (1) this Court's factual fmdings in denying his

habeas petition; (2) additional evidence-disclosed by respondents after the Court of

Appeals rendered its decision-which petitioner argues demonstrates that he was



3 Respondents' arguments focus primarily on Article 24 of the First Geneva Convention. As respondents
explain, the Geneva Conventions take precedence over Army Regulation 190-8 in the event of conflict
between the two documents. See Army Regulation 190-8, § I-J(b)(4). For this same reason, the Court will
focus its analysis on Article 24.

                                                                                                     11

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                       UNCLASSIFIEDIIFOR PUBLIC RELEASE 




engaged as a full·time medic once he began working with Dr. Aziz; and (3) the

declaration he has submitted on remand.

       A. 	Petitioner Bears the Burden of Proving His Status as Permanent Medical
           Personnel Entitled to Protection under Article 24 or Army Regulation 190-8

       In its mandate to this Court, the Court of Appeals suggested in dictum that

petitioner bears the burden of proving that he is entitled to protection under Article 24 or

Anny Regulation 190·8: "Because he did not carry an identification card or wear an

armlet bearing the emblem of the Medical Services at the time of his capture, it appears

that Al Warafi bears the burden of proving his status as permanent medical personnel."

Judgment 2 [39]. Petitioner disagrees, arguing that neither the First Geneva Convention

nor Army Regulation 190-8 address the burden of proof in judicial proceedings.

Petitioner points to the Case Management Order that governs Guantanamo habeas

proceedings, which provides that "[tJhe government bears the burden of proving by a

preponderance of the evidence that the petitioner's detention is lawful." Case

Management Order § ILA, Misc. No.       08~442   (TFH), Nov. 6, 2008 [940]. He argues that

his detention is unlawful if he qualifies as non-detainable medical personnel under Article

24 or Army Regulation 190-8. Thus, petitioner argues, it is respondents' burden to prove

that he falls outside the protection ofthose provisions.

       The Court rejects petitioner's contention. There is no question that it was

respondents' burden to prove that petitioner's detention is lawful-that is, "that petitioner

more likely than not was part of the Taliban" at the time of his capture. Unclassified

Mem. Op. 8 [16]; see also Al-Bihani, 590 F.3d at 872 (explaining that the government

may lawfully detain an individual who was part of or supported the Taliban). But this

Court has already held that petitioner was more likely than not part of the Taliban, and


                                                                                          12

                      UNCLASSIFIEDIIFOR PUBLIC RELEASE
                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 




the Court of Appeals has affirmed that holding. Petitioner now claims Article 24 status

not to contest that holding-indeed, he cannot do so under the law of this case-but to

demonstrate that he is exempt from detention notwithstanding that he was part of the

Taliban. As the Supreme Court has explained in the context of Guantanamo habeas

proceedings:

                 [O]nce the Government puts forth credible evidence that the
                 habeas petitioner meets the enemy-combatant criteria, the onus
                 could shift to the petitioner to rebut that evidence with more
                 persuasive evidence that he falls outside the criteria. A burden­
                 shifting scheme of this sort would meet the goal of ensuring that
                 the errant tourist, embedded journalist, or local aid worker has a
                 chance to prove miJitary error while giving due regard to the
                 Executive once it has put forth meaningful support for its
                 conclusions that the detainee is in fact an enemy combatant.

Hamdi v. Rumsfeld, 542 U.S. 507, 534 (2004) (plurality opinion). Because respondents

have already met their burden of proving that petitioner was part of the Taliban at the

time of his capture, the burden has shifted to petitioner to prove that he is nevertheless
                                                                             4
exempt from detention under Article 24 or Army Regulation 190-8.

        B. 	 Petitioner Fails to Prove His Status as Permanent MedicaL Personnel
             EntitLed to Protection under Article 24 or Army Regulation J 90-8

        The Court finds that petitioner has failed to prove his status as permanent medical

personnel within the meaning of Article 24 of the First Geneva Convention or Army

Regulation 190-8. As described above, Article 24 personnel "are to be furnished with the

means of proving their identity." GC Commentary 218. To that end, Article 40 mandates

that Article 24 personnel "shall wear . .. an armlet bearing the distinctive emblem" and

"shall also carry a special identity card bearing the distinctive emblem." First Geneva

Convention, art. 40. The Convention regards proper identification as a "valuable" means

4 The question of who has the burden of proof here is academic. Even if the burden were on respondents,
the evidence in the record and the applicable law would compel the same outcome in this case.

                                                                                                     13

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                           UNCLASSIFIEDIIFOR PUBLIC RELEASE 




of "prevent[ing] abuses" by persons ineligible for Article 24 status who might otherwise

impersonate medical personnel to exploit the Convention's protections. GC Commentary

311; see id. (stating that there is "no exception" to the requirement that the military

authority stamp and issue the armlets required by Article 40); id. at 315 (setting forth the

"most important" condition that identity cards contain the stamp of the official authority).

Proper identification is thus required not only to protect medical personnel on the

battlefield, but to establish their status if captured. Id. at 310. Notably, the Commentary

provides that an anniet alone is insufficient to prove the wearer's status; rather, an

identity card is "necessary" to put a detained individual "in a position to prove that he is a

member of the medical ... personnel, in order that he may enjoy the status accorded to

him under the Convention." Id. at 312; see also First Geneva Convention, art. 40 ("The

card.... shall state in what capacity [the detained individual] is entitled to the protection

ofthe present Convention.").

         Simply put, the First Geneva Convention creates a straightforward regime in

which proper identification is necessary to prove one's protected status as permanent

medical personnel. The Court finds no language in either the Convention or its

Commentary admitting any exception to this requirement. 5 Nowhere does the Convention

suggest other means by which a detained individual can prove his protected status.

Instead, the Convention contemplates that identification is necessary and thus focuses

entirely on the means of ensuring that such identification is authentic. The Convention's

identification requirements are neither surprising nor onerous. Given that' Article 24

S Petitioner argues that the Court of Appeals, in remanding his case to this Court while noting that he "did
not carry an identification card or wear an armlet bearing the emblem of the Medical Services at the time of
capture," Judgment 2 [39], necessarily found that the lack of such identification does not preclude Article
24 status. But the Court of Appeals made this observation in dicta, and there is nothing in its Judgment to
indicate that it considered either the requirements of the First Geneva Convention or the merits of
petitioner's claim that he qualifies as Article 24 personnel.

                                                                                                         14

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE
                            UNCLASSIFIEDIIFOR PUBLIC RELEASE 




affords total immunity to permanent medical personnel, see GC Commentary 219, it is no

wonder that the Convention imposes strict conditions designed to prevent manipulation

or subterfuge by ineligible individuals attempting to benefit from an improper assertion

ofprotected status.

         At the time of his surrender, petitioner carried no form of identification indicating

his status as permanent medical personne1. Nor has he presented any other documentation

that might put him "in a position to prove that he is a member of the medical . . .

personnel, in order that he may enjoy the status accorded to him under the Convention."

ld. at 313. 6 This comes as no surprise, as the evidence shows that the




Article 24. See                                ~~   3, 11. Petitioner thus lacks what the Convention

regards as the preeminent credential by which a detained individual can validate his

protected status under Article 24.7

         Petitioner argues that Article 24 requires only that medical personnel be

"exclusively engaged" in medical work. He contends that nothing in the text requires that

medical personnel also receive "bureaucratic designation" for their medical work. Pet.'s


6 Notably, the Commentary recognizes that alternative documentation-which petitioner does not claim to
have carried-is likely insufficient to prove one's status under Article 24. Prior to 1949, medical personnel
did not carry official identification and thus attempted to prove their status "either from an entry in their
pay-book, or by a special document." GC Commentary 313. These attempts often failed-"[m]edical
personnel who were taken prisoner were often unable to have their status and their right to repatriation
recognized." Id To "eliminate these serious drawbacks," the current system requires a "special identity
card" that is "uniform throughout the same armed forces." !d.; see also First Geneva Convention, art. 40.
, As indicated above, supra note 3, the Court is focusing its analysis only on Article 24. But the Court's
conclusion is nevertheless consistent with Army Regulation 190-8, which provides that individuals entitled
to retained status--e.g., permanent medical personnel-"should have on their person at the time of capture
a special identity card attesting to their status ... [that] state[s] in what capacity the bearer is entitled to the
protection" of the Geneva Conventions. Army Regulation 190-8, § 3-15(a).



                                                                                                                 15

                             UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 




Br. on Remand 9. Thus, petitioner argues, the Court should focus only on a functional

assessment of whether he was exclusively engaged as a medic. The Court disagrees.

Article 24's text is descriptive-it describes those individuals who are eligible for

protected status. It cannot be read without reference to Article 40, which sets forth the

means by which an individual proves that he is eligible for protected status. As the

Commentary to the Protocol Additional to the Geneva Conventions explains:

                 The principal persons protected by the Conventions and the
                 Protocols, i.e., the wounded, sick and shipwrecked, can be
                 identified by means of their condition ... [but] [t]he same does not
                 apply to the personnel and objects protected in their functional
                 capacity . . . . A soldier with medical duties is actually an able­
                 bodied person who might well engage in combat . . . . Thus it is
                 essential for medical personnel . . . to be identified in order to
                 ensure the protection to which they are entitled

Commentary to the Protocol Additional to the Geneva Conventions 222 (Int' J Comm. of

Red Cross) (emphasis added), A functional assessment is therefore insufficient to

establish whether petitioner is entitled to protection under Article 24.

        The inadequacy of a functional assessment is underscored by the fact that the

Convention guarantees full immunity only to persons engaged as permanent medical

personneL Consider the following scenario. A soldier comes upon a uniformed individual

who is attending to the wounded on the battlefield. Reliance on a functional evaluation

would leave the soldier without the means of determining whether the uniformed

individual is a permanent medic entitled to full immunity or an enemy combatant who is

simply attending to the wounded at that time. s Proper identification is thus necessary to




 The necessity of proper identification to distinguish Article 24 personnel is reinforced by the absence of
11
any identification requirements for Article 25 personnel-who receive protection only "if they are carrying
out [medical] duties at the time when they come into contact with the enemy or fall into his hands." First
Geneva Convention, art. 25.

                                                                                                        16

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                       UNCLASSIFIEDIIFOR PUBLIC RELEASE 




enable battlefield participants to readily identify those persons who qualify for protection

under Article 24.

       Given the regime contemplated by the Convention, petitioner's effort to prove his

status through other means must fail. He emphasizes this Court's previous finding that

petitioner, after leaving the front line, served as a Taliban medic in two clinics and a

hospital in Afghanistan. See Unclassified Mem. Op. 4-5, 16-17 [16]. He further

highlights the Court's finding that he "likely did not engage in combat in Afghanistan."

Id. at 15. Petitioner argues that these findings, coupled with additional evidence­

including his own declaration stating that he was a full-time medic-establish that he was

permanently and exclusively engaged in medical work. Under the terms of the

Convention, petitioner's evidence is insufficient. Nothing in today's opinion ignores or

contradicts the Court's previous findings as to petitioner's work as a medic. But neither

those findings nor petitioner's additional evidence can replace the proof required by the

Convention-that is, official identification demonstrating that he is entitled to protected

status under Article 24. Absent such identification, petitioner simply cannot prove that he

qualifies as Article 24 personnel.

       Were the Court to hold otherwise, it would afford the Convention's protections

beyond their intended scope. And in doing so, it would endorse an unworkable

standard-one that allows a detained individual to establish Article 24 status through

means other than those set forth in the Convention. The Court need not expound on the

evidentiary difficulties this would entail; they are easy to imagine. The Convention is

designed to avoid such uncertainty, and this Court is not in a position to circumvent its

express conditions.



                                                                                          17

                      UNCLASSIFIEDIIFOR PUBLIC RELEASE
                      UNCLASSIFIEDIIFOR PUBLIC RELEASE 





        The Court understands the implication of its decision here-that where a warring

party provides no identification to its medical personnel, such personnel cannot establish

protected status under Article 24. But this result, while unfortunate, is not absurd. The

Convention requires proper identification precisely because Article 24 affords total

immunity to qualifYing personnel. Nothing prevents parties like the Taliban from

providing medical personnel with the identification materials mandated by Article 40.

But until they do so, their medical personnel will lack the means by which they can prove

their entitlement to Article 24's protections.

        V.         CONCLUSION

        For the reasons set forth above, respondents' Renewed Motion on Remand for

Judgment on the Record will be granted and petitioner's petition for a writ of habeas

corpus win be denied. A separate Order consistent with this Memorandum Opinion shall

issue this date.




        DATE
                                                   ~c.~
                                                    RO E C. LAMBERTH
                                                    CHIEF JUDGE




                                                                                        18

                      UNCLASSIFIEDIIFOR PUBLIC RELEASE